Citation Nr: 0620023	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  02-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 decision by the RO in Winston-
Salem, North Carolina, which in pertinent part denied service 
connection for a right knee disorder. 

In accordance with his request, the appellant was scheduled 
to appear before a Veterans Law Judge from the Board at a 
hearing to be held at the RO in April 2003, but he failed to 
appear for this hearing without explanation.  He has not 
requested that the hearing be rescheduled.  Therefore, his 
request for such a hearing is considered abandoned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2003, the Board remanded the claim for a VA 
examination.  A VA examination was conducted in February 2004 
but requested opinions were not provided.  The Board, in June 
2004, remanded the claim for an addendum to that examination.  
An addendum was provided, but the examiner did not provide a 
requested rationale for the opinion.  In October 2005, the 
Board remanded the veteran's claim for an additional 
orthopedic examination.

Examinations were scheduled in November 2005, but the veteran 
failed to report.  The VA medical center where the 
examinations were scheduled reported that the veteran was 
having transportation difficulties.  The Board notes that the 
medical center was approximately 135 miles from the veteran's 
home.

The veteran's representative has argued that the case should 
be remanded so that the claims folder can be referred to a VA 
physician for the necessary opinion.

If a veteran fails without good cause to report for a 
necessary examination scheduled in conjunction with an 
original claim, the claim will be decided on the basis of the 
evidence of record.  38 C.F.R. § 3.655(a), (b) (2005).

Transportation difficulties, particularly in the case of an 
examination scheduled far from the veteran's home, 
constitutes good cause.  

The duty to assist requires VA to tailor its assistance to 
the circumstances of the case.  See Bolton v. Brown, 8 Vet. 
App. 185 (1995) (those who adjudicate claims of incarcerated 
veterans must tailor their assistance to the particularly 
circumstances of confinement).

This case is REMANDED for the following:

1.  Refer the veteran's claims folder to 
a physician, other than the physician who 
provided the February 2004 examination.  
The physician should review the claims 
folder, and then opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
right knee disability is related to a 
disease or injury in service.  The 
examiner must provide a rationale for the 
opinion.

The record shows two instances of right 
knee trauma in service.  The record also 
shows November 2000 surgery to repair a 
torn right medial meniscus, discovered 
after a July 1999 motor vehicle accident.

If further examination is deemed 
necessary, this should be undertaken.  In 
that case, the RO or AMC should determine 
whether the veteran would be able to 
report for an examination nearer his 
home, and whether arrangements could be 
made for such an examination.

2.  After ensuring that the development 
is complete and the requested opinion is 
of record, re-adjudicate the claim.  If 
the claim is not granted, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




